Citation Nr: 0315272	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  96-45 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating greater than 10 percent 
for residuals of a crush injury to the right foot and ankle 
with degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel




INTRODUCTION

The veteran had active military service from July 1975 to 
July 1992. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from the June 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the veteran's claim seeking 
entitlement to an increased rating from 10 percent for 
residuals of a crush injury to the right foot and ankle with 
degenerative arthritis.   


FINDINGS OF FACT

1.  The veteran's service-connected residuals of crush injury 
to the right foot result in pain, severe limitation of 
motion, and a limp.

2.  The veteran's service-connected residuals of crush injury 
to the right foot approximate a severe foot injury more 
closely than they approximate a moderately severe foor 
injury. 

 
CONCLUSION OF LAW

Entitlement to an increased rating to 30 percent for 
residuals of a crush injury to the right foot with 
degenerative arthritis is granted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5284 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

An x-ray from June 1995 showed that the veteran had possible 
old trauma to the base of the fifth metatarsal associated 
with adjacent minor degenerative change.   

The veteran underwent a VA examination in February 1996.  The 
veteran complained that his right ankle hurt all the time, 
and that standing was limited by pain.  Pain on limited use 
was found.  There was swelling in the right ankle later in 
the day.  There was no deformity in the right ankle.  Range 
of motion showed dorsiflexion of 20 degrees; plantar flexion 
of 30 degrees; inversion of 30 degrees; and eversion of 20 
degrees.  Diagnosis was residual foot and ankle injury.  

The veteran underwent a VA examination in November 1996.  The 
veteran stated that he received a crush injury to the right 
foot and ankle in a motor vehicle accident in 1978, when he 
was hospitalized for one month, requiring three operations.  
The right foot and ankle were painful with loss of range of 
motion causing him to limp.  He could not stand for over 10 
minutes without needing to sit down.  Rising on the veteran's 
toes was limited due to pain.  He rocked back on his heels 
fairly well, but was unable to pronate or supinate.  He had 
surgical scars on the lateral and medial foot, well-healed.  
There was pain on motion, especially trying to pronate and 
supinate.  He limped and complained of pain.  X-ray of the 
right foot and ankle showed possible old trauma to the base 
of the fifth metatarsal, associated with adjacent minor 
degenerative changes.  Diagnoses were painful right foot and 
ankle.  

The veteran underwent a VA examination in April 2000.  The 
examiner stated that he had reviewed the claims file.  It was 
noted that the veteran had surgery at the time of his ankle 
injury in 1978.  It was noted that the veteran was taking 
Naproxen with minimal relief of pain.  The veteran complained 
of constant pain in the right ankle with increased pain on 
standing and ambulation.  He could stand for approximately 
five minutes without assistance before he had to sit down.  
In the morning he had stiffness of the right ankle.  He did 
not report any instability, but his right ankle appeared to 
be fixed.  He had weakness in his foot and leg with prolonged 
standing or walking.  The injury of the affected right ankle 
did flare-up with prolonged standing or walking.  The injury 
of the affected right ankle flared up with prolonged walking 
and standing greater than 5 minutes, walking greater than 100 
feet.  The veteran's pain was also worsened with cool and 
damp weather.  Pain was somewhat improved with Naproxen and 
rest.  He used a prosthetic shoe insert.  

He did not have any dislocation or subluxation of the ankle.  
The right ankle and foot appeared smaller than the left foot.  
There was a scar on the medial aspect of the right foot above 
the instep which had a buildup of scar tissue and there was 
scar retraction.  He also had a scar on the right lateral and 
right medial dorsal area of the foot.  He had limited range 
of motion in the ankle.  He was able to dorsiflex 0 to 5 
degrees and plantar flex 0 to 5 degrees with active range of 
motion.  With passive range of motion, the veteran had very 
little movement in his ankle.  He complained of numbness and 
tingling in the right foot.  He appeared to be in pain when 
his ankle was moved and when pressure was applied to the scar 
area on the right lateral area.  He walked with a pronounced 
limp.  He had atrophy of the muscles in the lower leg, as 
well as in the foot.  His right foot was approximately one 
inch shorter than his left foot.  There was movement within 
the ankle joint but it was limited.  He was able to dorsiflex 
approximately 5 degrees with active range of motion and 
plantar flex 5 degrees with active range of motion.  X-ray 
reports indicated joint space narrowing at the first, second, 
and 5th metatarsals; osteophyte at the Achilles attachment to 
os calcis; and mild erosive changes to the first metatarsal 
of the great toe.  Diagnoses were traumatic arthritis of the 
right ankle with decreased range of motion; scar right medial 
foot with retraction; scar right lateral dorsal foot with 
pain on palpation; scar right medial dorsal foot; and 
traumatic arthritis of the right foot.  



Analysis

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the August 1996 Statement of 
the Case, and the February 1997 and May 2002 Supplemental 
Statements of the Case.  In this documents, the RO also 
provided notice of what evidence it had considered.    

In numerous letters, the RO has asked the veteran to tell it 
about any additional evidence he wanted obtained.  The May 
2002 Supplemental Statement of the Case told the veteran that 
the RO was required to make reasonable efforts in obtaining 
relevant records and to inform the veteran about the 
attempts.  Throughout the appeal and in the SSOC, the veteran 
has been asked to provide VA with information about other 
evidence that might be available, and was told VA would 
assist him in obtaining additional evidence (such as private 
medical reports and reports from federal agencies).  In 
short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded several VA examinations to determine the current 
severity of his right foot and ankle.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.  In 
short, the requirements under the VCAA have been met.  

Currently, the veteran contends that his service-connected 
disability is more disabling than represented by its current 
respective rating.  The evaluation assigned for a service-
connected disability is established by comparing the 
manifestations indicated in the pertinent medical findings 
with the criteria in the VA's Schedule for Rating 
Disabilities. 38 C.F.R. Part 4.  The United States Court of 
Appeals for Veterans Claims (Court) has stated that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 .

For other foot injuries, when such injury is severe, a 30 
percent rating is assigned.  When such injury is moderately 
severe, a 20 percent rating is assigned.  When such injury is 
moderate, a 10 percent rating is assigned. 38 C.F.R. § 4.71 
(a), Diagnostic Code 5284 (2002).
The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

As is demonstrated by the recent medical reports, the 
veteran's right foot disability results in pain and loss of 
motion.  According to the examination report of April 2000, 
the veteran had only minimal relief with the use of pain 
medication.  The recent medical reports also show that the 
veteran walks with a limp, and he has weakness of the foot 
after standing for short periods of time.  In view of the 
overall disability picture, the manifestations of disability 
more nearly approximate the criteria for a 30 percent rating 
than they approximate the criteria for a 20 percent rating.  
Accordingly, with the application of 38 C.F.R. § 4.7, a 30 
percent rating is warranted.

ORDER

Entitlement to an increased rating to 30 percent, and no 
more, for the residuals of a crush injury to the right ankle 
with degenerative arthritis is granted. 


	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

